DETAILED ACTION
Pending Claims
Claims 1-18 are pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/300,561, filed on November 10, 2018.
The instant application is a continuation of U.S. Serial No. 16/300,561, filed on November 10, 2018 (now U.S. Patent No. 11, 014,334).  The pending claims of the instant application are identical to the original claims of the parent application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the limitations of claims 2, 3, 4, 8, 9, 16, and 17 are supported by the original claims of the parent application and the claims of the priority documents; however, these limitations are not featured in instant specification.

Claim Objections
Claims 12-16 are objected to because of the following informalities: these claims should refer to the at least one amine-initiated polyol.  Appropriate correction is required.

Claim Rejections - 35 USC § 112, 2nd paragraph (b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “alkyl group” in claim 12 is used by the claim to mean “a divalent or monovalent carbon group,” while the accepted meaning is “monovalent carbon group.” The term is indefinite because the specification does not clearly redefine the term.  The chemical nature and scope of the R2 and R3 groups is not clear.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (WO 00/71343 A1).
Regarding claim 18, Yu et al. disclose: (18) a method for forming a laminate structure (Abstract; page 2, line 25 through page 3, line 12; page 3, line 24 through page 4, line 3), comprising:
uniformly applying an isocyanate component to a first substrate, the isocyanate
component comprising at least one isocyanate (page 2, lines 29-32; page 5, line 7 through page 8, line 12); 
uniformly applying a polyol component to a second substrate (page 2, line 32 through page 3, line 1; page 8, line 13 through page 9, line 23), the polyol component comprising at least one catalyst selected from the group consisting of bismuth catalysts, zinc catalysts, zirconium catalysts, tin catalysts, and aluminum catalysts (column 9, lines 1-7);
bringing the first and second substrates together, thereby mixing and reacting the isocyanate component and the polyol component to form an adhesive between the first and second substrates (page 2, lines 26-29; page 3, lines 1-4); and 
curing the adhesive to bond the first and second substrates (page 3, lines 1-4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 8-11, 13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (WO 00/71343 A1) in view of Kotschwar (US Pat. No. 5,614,575).
Regarding claims 10, 13, and 17, the teachings of Yu et al. are as set forth above and incorporated herein.  They generally contemplate the use of two-component polyurethane compositions in their lamination method.  They fail to disclose a composition comprising: (10) an isocyanate component comprising at least one isocyanate and a polyol component comprising at least one amine-initiated polyol comprising primary hydroxyl groups and a backbone incorporating tertiary amines; (13) wherein the amine-initiated polyol comprises a functionality of 4; and (17) wherein the isocyanate component and polyol component are provided in a ratio of isocyanate component to polyol component from 0.5:1 to 1.5:1.
Kotschwar discloses a similar two-component polyurethane composition used for a making similar laminates (see Abstract; column 2, lines 28-64; column 8, line 66 through column 9, line 27).  His composition comprises: (10) an isocyanate component comprising at least one isocyanate (see column 3, line 19 through column 4, line 8) and a polyol component comprising at least one amine-initiated polyol comprising primary hydroxyl groups and a backbone incorporating tertiary amines (column 4, lines 9-64); (13) wherein the amine-initiated polyol comprises a functionality of 4 (column 4, lines 51-52); and (17) wherein the prima facie obviousness determination – see MPEP 2144.07.  Furthermore, the amine-initiated polyols of Kotschwar are used to provide a desired level of hardness to the final product (see column 4, lines 14-18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the two-component polyurethane composition of the instantly claimed method in the method of Yu et al. because: (a) Yu et al. generally contemplate the use of two-component polyurethane compositions in their lamination method; (b) Kotschwar discloses a similar two-component polyurethane composition used for a making similar laminates; (c) the teachings of Kotschwar demonstrate that the composition of the instantly claimed method is recognized in the art as a suitable two-component polyurethane composition for forming laminates; and (d) it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  Furthermore: (e) the amine-initiated polyols of Kotschwar are used to provide a desired level of hardness to the final product.
Regarding claim 11, the combined teachings of Yu et al. and Kotschwar are as set forth above and incorporated herein.  Kotschwar fails to explicitly disclose: (11) wherein the adhesive comprises a viscosity greater than 10,000 mPa.s (at 40°C) within 10 minutes after bringing the first and second substrates together.  This instantly claimed limitation is understood to be a 
Therefore, the skilled artisan would have expected the combined teachings of {Yu et al. and Kotschwar} to obviously embrace embodiments satisfying the instantly claimed reaction speed/viscosity because: (a) Kotschwar discloses: “The compositions of the present invention are particularly advantageous because the speed of reaction between the isocyanate component and the polyol component can be controlled”; (b) specifically, Kotschwar disclose: “the open time, i.e. the time during the gelling phase in which the reaction mixture is flowable, can be varied over a wide range by varying the amounts and types of the components in the composition,”; (c) the controlled open time includes rapid curing in less than about 15 minutes; and (d) this appears to obviously embrace the instantly claimed reaction speed/viscosity.
Regarding claim 15, the combined teachings of Yu et al. and Kotschwar are as set forth above and incorporated herein.  Kotschwar fails to explicitly disclose: (15) wherein the amine-initiated polyol comprises a viscosity at 25°C of about 1,200 mPa.s.  However, the skilled artisan would have expected the amine-initiated polyol of Kotschwar to obviously embrace embodiments satisfying this range because the amine-initiated polyols of Kotschwar satisfy all of the material/chemical limitations of the amine-initiated polyols in the instantly claimed method.
(at 25oC) because: the amine-initiated polyols of Kotschwar satisfy all of the material/chemical limitations of the amine-initiated polyols in the instantly claimed method.
Regarding claims 1, 2, and 8, the combined teachings of Yu et al. and Kotschwar are as set forth above and incorporated herein to obviously satisfy claims (1 & 2).  Furthermore, Kotschwar discloses: (8) further comprising heating the isocyanate component and polyol component to between from 30 to 80 °C prior to application (see column 2, lines 46-53).
Regarding claim 4, the combined teachings of Yu et al. and Kotschwar are as set forth above and incorporated herein.  Kotschwar fails to explicitly disclose: (4) wherein the adhesive composition comprises a bond strength of at least 0.5 N/15mm within 60 minutes after bringing the first substrate and second substrate together.  However, the skilled artisan would have expected the composition of Kotschwar to obviously embrace embodiments satisfying this property because the composition of Kotschwar satisfies all of the material/chemical limitations of the composition in the instantly claimed method.
Therefore, the skilled artisan would have expected the composition of Kotschwar, in the combined teachings of {Yu et al. and Kotschwar}, to obviously embrace embodiments satisfying the instantly claimed bond strength property because the composition of Kotschwar satisfies all of the material/chemical limitations of the composition in the instantly claimed method.
Regarding claim 9, the combined teachings of Yu et al. and Kotschwar et al. are as set forth above and incorporated herein.  Kotschwar fails to explicitly disclose: (9) wherein the isocyanate component and polyol component each comprises a viscosity at 40°C of from 500 to .s.  Rather, he discloses “the isocyanate component and the polyol component each have a viscosity at 38oC of not more than about 2000 centipoise,” (2000 mPa.s) (see column 2, lines 46-53).  Typically in the absence of a chemical reaction, viscosity decreases as temperature increases.  Accordingly, the skilled artisan would have expected this range at 40oC to be slightly lower than not more than about 2000 centipoise (2000 mPa.s).  In light of this, it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists – see MPEP 2144.05.
Therefore, the skilled artisan would have expected the composition of Kotschwar, in the combined teachings of {Yu et al. and Kotschwar}, to obviously embrace embodiments satisfying the instantly claimed viscosity range because: (a) Kotschwar discloses “the isocyanate component and the polyol component each have a viscosity at 38oC of not more than about 2000 centipoise,” (2000 mPa.s); (b) typically in the absence of a chemical reaction, viscosity decreases as temperature increases; (c) in light of this, the skilled artisan would have expected this range at 40oC to be slightly lower than not more than about 2000 centipoise (2000 mPa.s); and (d) it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (WO 00/71343 A1) in view of Kotschwar (US Pat. No. 5,614,575) and De Keyser et al. (US Pat. No. 3,840,419).
Regarding claim 3, the combined teachings of Yu et al. and Kotschwar are as set forth above and incorporated herein.  Yu et al. fail to explicitly disclose: (3) wherein the isocyanate component and polyol component are each applied to the first substrate and second 2.  However, the teachings of De Keyser et al. demonstrate 0.5 to 5 g/m2 is a desired overall coating weight for this type of laminate adhesive (see Abstract; column 2, lines 25-32).  This would have converted to a split (halved) coating weight of approximately 0.25 to 2.5 g/m2.  In light of this, it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists – see MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the instantly claimed coating weight in the combined teachings of Yu et al. and Kotschwar because: (a) the teachings of De Keyser et al. demonstrate 0.5 to 5 g/m2 is a desired overall coating weight for this type of laminate adhesive; (b) this would have converted to a split (halved) coating weight of approximately 0.25 to 2.5 g/m2; and (c) it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.

Claim 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (WO 00/71343 A1) in view of Kotschwar (US Pat. No. 5,614,575) and O’Leary et al. (US Pat. No. 4,342,613).
Regarding claims 5 and 6, the combined teachings of Yu et al. and Kotschwar are as set forth above and incorporated herein.  Yu et al. fail to explicitly disclose: (5) wherein bringing the first substrate and second substrate together comprises passing the first and second substrates through a nip roller; and (6) further comprising mixing the isocyanate component and polyol component after bringing the first substrate and second substrate together by passing the first substrate and second substrate through one or more rollers.  However, the teachings of O’Leary 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the instantly claimed roller techniques in the combined teachings of Yu et al. and Kotschwar because: the teachings of O’Leary et al. demonstrate these roller techniques are recognized in the art as suitable laminating techniques for this type of two-component lamination process.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (WO 00/71343 A1) in view of Kotschwar (US Pat. No. 5,614,575) and Bauriedel et al. (US Pat. No. 4,184,008).
Regarding claim 7, the combined teachings of Yu et al. and Kotschwar are as set forth above and incorporated herein.  Yu et al. and Kotschwar fail to explicitly disclose: (7) wherein the first substrate and second substrate are each selected from group consisting of paper, woven and nonwoven fabrics, metal foils, polymer films, metal-coated polymer films, printed films, and combinations of two or more thereof.  However, Bauriedel et al. disclose a similar adhesive and lamination method (see Abstract).  They demonstrate that the instantly claimed substrate materials are recognized in the art as suitable substrate materials for this type of lamination method (see column 6, lines 42-52).  In light of this, it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination – see MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the instantly claimed substrate materials in prima facie obviousness determination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12, 14, 15, 17, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,014,334. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, the method of patented claims 1-9 anticipates claim 1.
Regarding claims 2-9, the method of patented claim 2 anticipates claim 2; the method of patented claim 3 anticipates claim 3; the method of patented claim 4 anticipates claim 4; the method of patented claim 5 anticipates claim 5; the method of patented claim 6 anticipates claim 6; the method of patented claim 7 anticipates claim 7; the method of patented claim 8 anticipates claim 8; and the method of patented claim 9 anticipates claim 9.
Regarding claims 10-12, the methods of patented claims 1-14 anticipate claims 10 and 12; and the method of claims 1-9 anticipates claim 11.
Regarding claims 14, 15,  and 17, the method of patented claim 11 anticipates claim 14; the method of patented claim 12 anticipates claim 15; and the methods of patented claims 2 and 13 anticipate claim 17.
Regarding claim 18, the method of patented claim 14 anticipates claim 18.

Claims 1, 2, 4, 7, 10, 11, 13-15, and 17 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-16 of U.S. Patent No. 11,078,382. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 1, 10, and 11, the method of patented claims 9-16 anticipates claims 1, 10, and 11.
Regarding claims 2 and 17, the method of patented claims 9-16 obviously satisfies claims 2 and 17 (see overlapping range of 1:1 to 3:1).
Regarding claim 4, the skilled artisan would have expected the patented method of claims 9-16 to embrace embodiments satisfying this property because the patented method satisfies all of the process and material/chemical limitations of the claimed invention.
Regarding claim 7, the method of patented claim 16 obviously satisfies claim 7.
Regarding claim 13, the method of patented claims 9-16 obviously satisfies claim 13 (see embracing range of 3 to 8).
Regarding claim 14, the method of patented claims 9-16 obviously satisfies claim 14 (see embracing range of 20 to 1,000)
Regarding claim 15, the skilled artisan would have expected the method of patented claims 9-16 to obviously embrace embodiments satisfying this property because the method of the patented claims satisfies all of the material/chemical limitations of the claimed amine-initiated polyol.
Claims 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-16 of U.S. Patent No. 11,078,382 in view of De Keyser et al. (US Pat. No. 3,840,419).
Claims 5 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-16 of U.S. Patent No. 11,078,382 in view of O’Leary et al. (US Pat. No. 4,342,613).
Claims 8 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-16 of U.S. Patent No. 11,078,382 in view of Kotschwar (US Pat. No. 5,614,575).
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-16 of U.S. Patent No. 11,078,382 in view of Yu et al. (WO 00/71343 A1).
Regarding claim 3, the teachings of De Keyser et al. demonstrate 0.5 to 5 g/m2 is a desired overall coating weight for this type of laminate adhesive (see Abstract; column 2, lines 25-32).  This would have converted to a split (halved) coating weight of approximately 0.25 to 2.5 g/m2.  In light of this, it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists – see MPEP 2144.05.
Regarding claims 5 and 6, the teachings of O’Leary et al. demonstrate the instantly claimed roller techniques are recognized in the art as suitable laminating techniques for this type of two-component lamination process (see Abstract; Figure 1).
Regarding claims 8 and 9, the teachings of Kotschwar demonstrate that the instantly claimed heating and associated viscosity are suitable for this type of two-component laminating adhesive (see column 2, lines 46-53).
Regarding claim 18, the teachings of Yu et al. demonstrate that the instantly claimed catalyst is recognized in the art as a suitable material for the polyol component of this type of two-component adhesive and laminating method (see page 9, lines 1-11).

Claims 1, 2, 4, and 10-17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,041,100. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 1, 10, and 11, the intended use language in the composition of patented claim 2 suggests and obviously satisfies claim 1; and the intended use language in the compositions of patented claims 1-13 suggests and obviously satisfies claims 10 and 11.
Regarding claims 2 and 17, the mix ratio of patented claims 1-13 (see claim 1, 4 & 10) obviously satisfies claims 2 and 17.
Regarding claim 4, the skilled artisan would have expected the method suggested by the patented composition of claims 1-13 to embrace embodiments satisfying this property because the suggested method satisfies all of the material/chemical limitations of the claimed invention.
Regarding claims 12-16, patented claim 5 obviously satisfies claim 12; patented claim 6 obviously satisfies claim 13; patented claim 7 obviously satisfies claim 14; patented claim 8 obviously satisfies claim 15; and patented claim 9 obviously satisfies claim 16.
Claims 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,041,100 in view of De Keyser et al. (US Pat. No. 3,840,419).
Claims 5 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,041,100 in view of O’Leary et al. (US Pat. No. 4,342,613).
Claims 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,041,100 in view of Bauriedel et al. (US Pat. No. 4,184,008).
Claims 8 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,041,100 in view of Kotschwar (US Pat. No. 5,614,575).
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,041,100 in view of Yu et al. (WO 00/71343 A1).
Regarding claim 3, the teachings of De Keyser et al. demonstrate 0.5 to 5 g/m2 is a desired overall coating weight for this type of laminate adhesive (see Abstract; column 2, lines 25-32).  This would have converted to a split (halved) coating weight of approximately 0.25 to 2.5 g/m2.  In light of this, it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists – see MPEP 2144.05.
Regarding claims 5 and 6, the teachings of O’Leary et al. demonstrate the instantly claimed roller techniques are recognized in the art as suitable laminating techniques for this type of two-component lamination process (see Abstract; Figure 1).
Regarding claim 7, the teachings of Bauriedel et al. disclose a similar adhesive and lamination method (see Abstract) and demonstrate that the instantly claimed substrate materials are recognized in the art as suitable substrate materials for this type of lamination method (see column 6, lines 42-52).
Regarding claims 8 and 9, the teachings of Kotschwar demonstrate that the instantly claimed heating and associated viscosity are suitable for this type of two-component laminating adhesive (see column 2, lines 46-53).
Regarding claim 18, the teachings of Yu et al. demonstrate that the instantly claimed catalyst is recognized in the art as a suitable material for the polyol component of this type of two-component adhesive and laminating method (see page 9, lines 1-11).

Claims 1, 4, 7, 10, and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24-26 of copending Application No. 16/481,412 (US 2019/0390094 A1).  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 10, the method of co-pending claims 24-26 anticipates claim 10. 
Regarding claims 1, 4, 7, and 11, the skilled artisan would have expected the method of co-pending claims 24-26 to embrace embodiments satisfying the instantly claimed properties (see properties of claims 1, 4 & 11) because the method of co-pending claims 24-26 satisfies all of the process and material/chemical limitations of the claimed invention.
Claims 2, 8, 9, 13, 15, and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24-26 of copending Application No. 16/481,412 (US 2019/0390094 A1) in view of Kotschwar (US Pat. No. 5,614,575).
Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24-26 of copending Application No. 16/481,412 (US 2019/0390094 A1) in view of De Keyser et al. (US Pat. No. 3,840,419).
Claims 5 and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24-26 of copending Application No. 16/481,412 (US 2019/0390094 A1) in view of O’Leary et al. (US Pat. No. 4,342,613).
Claim 18 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24-26 of copending Application No. 16/481,412 (US 2019/0390094 A1) in view of Yu et al. (WO 00/71343 A1).
Regarding claims 2 and 17, the teachings of Kotschwar demonstrate that the instantly claimed ratio is recognized as a suitable ratio for this type of two-component laminating adhesive (see column 3, lines 8-18).
Regarding claims 8 and 9, the teachings of Kotschwar demonstrate that the instantly claimed heating and associated viscosity are suitable for this type of two-component laminating adhesive (see column 2, lines 46-53).
Regarding claims 13 and 15, the teachings of Kotschwar demonstrate that the instantly claimed amine-initiated polyol is suitable for this type of two-component laminating adhesive (see column 4, lines 51-64; see also column 2, lines 45-53).
Regarding claim 3, the teachings of De Keyser et al. demonstrate 0.5 to 5 g/m2 is a desired overall coating weight for this type of laminate adhesive (see Abstract; column 2, lines 25-32).  This would have converted to a split (halved) coating weight of approximately 0.25 to 2.5 g/m2.  In light of this, it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists – see MPEP 2144.05.
Regarding claims 5 and 6, the teachings of O’Leary et al. demonstrate the instantly claimed roller techniques are recognized in the art as suitable laminating techniques for this type of two-component lamination process (see Abstract; Figure 1).
Regarding claim 18, the teachings of Yu et al. demonstrate that the instantly claimed catalyst is recognized in the art as a suitable material for the polyol component of this type of two-component adhesive and laminating method (see page 9, lines 1-11).

Allowable Subject Matter
Aside from the double patenting rejections, claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Aside from the double patenting rejections, claims 14 and 16 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
This is a continuation of applicant's earlier Application No. 16/300,561.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.



Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
March 3, 2022